Name: Commission Regulation (EEC) No 3826/88 of 8 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 12 . 88 Official Journal of the European Communities No L 342/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3826/88 of 8 December 1988 amending Regulation (EEC) No 1852/88 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, compensatory amounts applicable for the United Kingdom in respect of all sectors, and, pursuant to Article 5 (3) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for Portugal in respect of the sugar and processed products sectors ; whereas, as regards Spain, the provisions of Article 9 (2) should not be applied where the previous gap was fixed in accordance with Article 5 (3) of Regulation (EEC) No 1677/85 and the new monetary gap to be applied exceeds the limits laid down in that Article ; whereas the trend in the monetary gap applicable to the beef and milk sectors in the reference period therefore requires a change in the monetary gap to be used, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Articles 9 (2) and 6a (2) thereof, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 1678/ 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 3765/88 (4), Article 1 Regulation (EEC) No 1852/88 is hereby amended as follows :Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1-677/85 were fixed by Commission Regulation (EEC) No 1852/88 (s), as last amended by Regulation (EEC) No 3804/88 (6); 1 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4 , 5 , 7 , 8 , 9 and 10 in Annex I is replaced by that given in Annex I hereto. 2 . The column 'Portugal' in Parts 7 and 8 of Annex I is replaced by that given in Annex I hereto . Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC)' No 3521 /88 (8), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/85 in the period 30 November to 6 December 1988 for the pound sterling, the Portuguese escudo and the Spanish peseta lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , to an adjustment of the monetary 3 . The column 'Spain' in Parts 1 , 3 , 5 and 8 in Annex I is replaced by that given in Annex I hereto . 4 . Annexes II, III and IV are replaced by Annexes II, III and IV hereto .') OJ No L 164, 24 . 6 . 1985, p. 6 .2) OJ No L 182, 3 . 7 . 1987, p. 1 . 3) OJ No L 164, 24. 6 . 1985, p. 11 . 4) OJ No L 330, 2 . 12 . 1988 , p. 15 . s) OJ No L 167, 1 . 7 . 1988 , p. 1 . 6) OJ No L 335, 7 . 12 . 1988 , p . 13 . 0 OJ No L 310, 21 . 11 . 1985, p. 4 . «) OJ No L 307, 12 . 11 . 1988 , p . 28 . Article 2 This Regulation shall enter into force on 12 December 1988 . No L 342/2 Official Journal of the European Communities 12 . 12 . 88 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1988 . For the Commission Frans ANDRIESSEN Vice-President 12 . 12 . 88 Official Journal of the European Communities No L 342/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Ir Esc  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20  9,475  9,475  14,591  14,591  9,475  9,475  9,001  9,001  9,001  8,641  8,641  9,475  9,475  9,001  9,001  11,487  10,824  13,265  4,264  9,181  8,814  9,181  9,181  19,104  12,406  12,098  13,739  13,325  13,739  9,664  9,181  12,602  9,181  9,181  9,664  9,181  9,181 11-1 11-1 7285 7286 11-2 11-3 11-3 7287 7288 7289 11-1 11-1 7285 7286 No L 342/4 Official Journal of the European Communities 12 . 12 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ If! Esc 1 000 kg  1103 29 30 1103 29 40 1103 29 90 110411 10 110411 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 8,814 9,664 9,181 9,181 9,181 12,602 8,814 15,554 9,664 9,181 10,422 9,181 9,181 9,181 12,602 14,402 9,181 8,814 12,098 8,814 8,814 9,664 9,664 9,664 9,181 9,181 9,664 9,181 9,181 9,181 9,664 9,181 9,664 9,181 9,181 9,181 7,106 2,842 16,865 12,602 16,022 11,972 13,952 15,337 15,337 11-1 11-1 11-1 11-1 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-4 11-1 11-1 11-5 11-5 7285 7286 7285 7286 7290 7291 7292 7293 7290  7291 7292 7293 7285 7286 7294 7295 O C) 12 . 12 . 88 Official Journal of the European Communities No L 342/5 Positive Negative Germany Spain Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  1 000 kg  1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 , 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 13,876 13,876 13,876 13,876 13,876 13,876 13,876 13,876 20,873 18,103 13,876 13,876 13,876 18,930 13,233 13,876 3,913 8,106 3,913 8,106 3,913 8,385 3,913 8,385 18,379 1,137 9,483 18,966 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 &gt;294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 C) 0 C) O O C) o (J) OO OO oo oo oo oo oo oo oo oo oo oo oo oo oo oo oo 375,16 750,32 93,04 186,08 2,352 4,704 618,18 1 236,37 375,16 750,32 93,04 186,08 618,18 15,626 31,252 1,137 10,620 20,103 1,137 3,489 5,841 1,137 16,763 No L 342/6 Official Journal of the European Communities 12 . 12 . 88 Negative PortugalCN-code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 13 23Q9 10 31 2309 10 33 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ll I  1 000 kg  23-8 7631 oo 1 236,37 32,389 23-3 7624 o   23-3 7691  3,600 23-9 7541 TO   23-9 7542 OO 375,16 9,483 23-9 7543 oo 750,32 18,966 23-9 7544 OO   ' 23-9 7545 OO 93,04 2,352 23-9 7546 bo 186,08 4,704 23-9 7547 OO I   23-9 7548 OO 618,18 15,626 23-9 7549 OO 1 236,37 31,252 23-9 7645 OO  3,600 23-9 7646 OO 375,16 13,083 23-9 7647 OO 750,32 22,566 23-9 7648 OO  3,600 23-9 7649 OO \ 93,04 5,952 23-9 7650 OO 186,08 8,304 23-9 7651 OO  3,600 23-9 7652 OO 618,18 19,226 23-9 7653 OO 1 236,37 34,852 23-4 7624 0   23-4 7692 o  7,106 23-10 7541 OO   23-10 7542 (2X' 375,16 9,483 23-10 7543 OO 750,32 18,966 23-10 7544 OO I    23-10 7545 OO 93,04 2,352 23-10 7546 OO 186,08 4,704 23-10 7547 OO   23-10 7548 OO 618,18 15,626 23-10 7549 OO 1 236,37 31,252 23-10 7654 . OO  7,106 23-10 7655 OO 375,16 16,589 23-10 7656 OO 750,32 26,072 23-10 7657 OO  7,106 23-10 7658 OO 93,04 9,458 23-10 7659 OO 186,08 11,810 23-10 7660 OO  7,106 23-10 7661 OO 618,18 22,732 23-10 7662 OO 1 236,37 38,358 23-5 7624 o   23-5 7693 o  1,137 23-11 7541 OO  e -- 23-11 7542 OO 375,16 9,483 2309 10 51 2309 10 53 2309 90 31 2309 90 33 12 . 12. 88 Official Journal of the European Communities No L 342/7 Negauve Denmark Italy France Greece Ireland Portugal CN-code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 33 2309 90 41 2309 90 43 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ ll \  1 000 kg  23-11 7543 oo 750,32 18,966 23-11 7544 oo   23-11 7545 oo 93,04 2,352 23-11 7546 oo 186,08 4,704 23-11 7547 oo   23-11 7548 oo 618,18 15,626 23-11 7549 oo 1 236,37 31,252 23-11 7663 oo I  1,137 23-11 7664 oo 375,16 10,620 23-11 7665 oo 750,32 20,103 23-11 7666 oo  1,137 23-11 7667 oo 93,04 3,489 23-11 7668 oo 186,08 5,841 23-11 7669 oo I  1,137 23-11 7670 oo I 618,18 16,763 23-11 7671 oo 1 236,37 32,389 23-6 7624 o I   23-6 7694 o  3,600 23-12 7541 oo   23-12 7542 oo 375,16 9,483 23-12 7543 oo 750,32 18,966 23-12 7544 oo I  '  23-12 7545 oo 93,04 2,352 23-12 7546 oo 186,08 4,704 23-12 7547 oo   23-12 7548 oo 618,18 15,626 23-12 7549 oo 1 236,37 31,252 23-12 7672 oo I  3,600 23-12 7673 oo 375,16 13,083 23-12 7674 oo 750,32 22,566 23-12 7675 oo \  3,600 23-12 7676 oo 93,04 5,952 23-12 7677 oo 186,08 8,304 23-12 7678 oo  3,600 23-12 7679 oo 618,18 19,226 23-12 7680 oo 1 236,37 34,852 23-7 7624 o __  23-7 7695 o  7,106 23-13 7541 oo   23-13 7542 oo I 375,16 9,483 23-13 7543 oo 750,32 18,966 23-13 7544 oo I  1  23-13 7545 oo 93,04 2,352 23-13 7546 oo \ 186,08 4,704 23-13 7547 oo I   2309 90 51 2309 90 53 No L 342/8 Official Journal of the European Communities 12 . 12 . 88 1 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 53 23-13 7548 OO  1 000 kg  618,18 15,626 23-13 7549 oo 1 236,37 31,252 23-13 7681 OO  7,106 23-13 7682 OO 375,16 16,589 23-13 7683 oo 750,32 26,072 23-13 7684 oo  7,106 23-13 7685 oo 93,04 9,458 23-13 7686 oo 186,08 11,810 23-13 7687 oo  7,106 23-13 7688 oo 618,18 22,732 I 23-13 7689 oo I 1 236,37 38,358 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (*) When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate. (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the Combined Nomenclature code. 12 . 12. 88 Official Journal of the European Communities No L 342/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal . DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc CN-code 02-3 02-3 7039 7054 02-3 02-3 7039 7054  100 kg ­ 0,387 0,329 0,387 0,503 0,729 0,563 0,563 0,815 0,438 0,815 0,563 0,563 0,503 0,729 0,563 0,563 0,815 0,438 0,815 0,563 0,563 0,201 0,221 0,121 0,729 0,563 1,418 1,116 0,438 0,729 0,644 0,704 0,563 0,815 0,815 0,563 0,563 1,116 1,403 0103 91 10 0103 92 11 0103 92 19 020311 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 11 11 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210.19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 No L 342/ 10 Official Journal of the European Communities 12 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark : Dkr Italy Lit " France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ \  100 kg  0210 19 81 02-3 7039 1,418 02-3 7054 \ 0,729 0210 19 89 \\Il 0,729 1601 00 10 liII o I 0,704 1601 00 91 16-1 7319 ex1) 1,182 l 16-1 7322 ex1) 0,945 1601 00 99 16-1 7319 ex2) 0,805 16-1 7322 ex1) 0,644 1602 10 00 II II 0,563 1602 20 90 ||II 0,654 1602 41 10 16-3 7327 II 0,729 16-3 7328 1,232 16-3 7329 0,754 1602 42 10 16-3 7327 0,563 16-3 7328 \ 1,031 16-3 7329 0,704 1602 49 11 16-3 7327 \ 0,729 16-3 7328 1,232 16-3 7329 \ 0,704 1602 49 13 16-3 7327 I 0,563 16-3 7328 l 1,031 , 16-3 7329 \ 0,704 1602 49 15 16-3 7327 \ 0,563 16-3 7328 \ 1,031 16-3 7329 \ 0,704 1602 49 19 16-3 7327 l 0,563 16-3 7328 l 0,679 16-3 7329 l 0,543 1602 49 30 16-1 7319 \ 0,563 16-1 7322 l 0,453 1602 49 50 \ l I 0,337 1602 90 10 I 0,654 1602 90 51 \ l \ 0,679 1902 20 30 \ 0,337 (2) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. O If composite food preparations (including prepared dishes) containing sausages are classified under CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations . 12 . 12 . 88 Official Journal of the European Communities No L 342/11 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Tabe Additionalcode Notes Germany Spam Portugal CN-code United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Nether ­ lands F1DM Pta Esc  100 kg live weight - 270,77  270,77  270,77  270,77  270,77   100 kg net weight - O. o (') o (2) 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 514,47  514,47  514,47  514,47  411,57  411,57  617,36  617,36  411,57  704,01 '  457,61  457,61  73,22  73,22  366,08   114,40  114,40  572,01  366,08  572,01  572,01  114,40  572,01  704,01  572,01  411.57  587.58  587,58  587,58  587,58  ¢ 352,00  235,57  235,57  (2) O O OO 02-2 02-2 7034 7038 O 16-4 16-4 16-4 16-4 7330 7331 7332 7332 No L 342/ 12 Official Journal of the European Communities 12 . 12 . 88 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, td be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this Combined Nomenclature code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. Official Journal of the European Communities No L 342/ 1312. 12 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 pieces  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,190 0,553 0,190  100 kg  0,824 1,341 1,271 0,906 1,325 1,036 1,177 1,283 1,294 1,419 1,577 1,915 2,128 1,816 1,985 1,892 1,177 1,283 1,294 1,419 1,915 2,128 1,816 1,985 1,892 3,489 1,411 1,074 0,744 1,943 1,825 3,306 0,744 2,718 1,560 No L 342/ 14 Official Journal of the European Communities 12 . 12 . 88 CN-code Table Additionalcode \ Positive Negative Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg : Denmark Italy France Greece Ireland Spain Portugal I DM FI £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg 1,074 0,744 2,071 0,971 1,747 " 3,306 0,744 4,169 3,489 2,341 2,184 2,082 1,074 0,744 2,978 1,943 2,879 1,825 2,730 3,306 0,744 3,489 1,411 1,074 0,744 1,943 1,825 3,306 0,744 2,718 1,560 1,074 0,744 2,071 0,971 1,747 3,306 0,744 4,169 3,489 2,341 2,184 2,082 1,074 0,744 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 020739 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 12 . 12 . 88 Official Journal of the European Communities No L 342/ 15 \ Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I \ DM F1 , £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 43 51 \  100 kg 2,978 0207 43 53 \ |1\ 1,943 0207 43 61 \ ||\ 2,879 0207 43 63 II 1,825 0207 43 71 \ 2,730 0207 43 81 IlII I 3,306 0207 43 90 li 0,744 0209 00 90 I II I 1,653 0407 00 11 I - 100 pieces0,395  0407 00 19 I II\ 0,135 0407 00 30  100 kg - 1,194 0408 11 10 IIII 5,589 0408 19 11 l 2,436 0408 19 19 \ IIl 2,603 0408 91 10 Il 5,397 0408 99 10 IlIl 1,385 1602 31 11 16-2 16-2 7323 7324 I 2,588 1602 31 19 16-2 16-2 7323 7324 I 3,636 1602 39 11 li li 3,485 1602 39 19 16-2 16-2 7323 7324 3,636 3502 10 91 IIIlI 4,848 3502 10 99 II 0,657 3502 90 51 IIIIIl 4,848 3502 90 59 ||||II\ 0,657 No L 342/ 16 Official Journal of the European Communities 12 . 12. 88 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F! United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-1 04-3 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7058 7059 7074 7078 7079 7089 7089 7744 7098 7099 7114 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 a + e 401,44 193,49 401,44 d+f d + f a + c 193,49 a + c a + c a+c a + c a+c+f a + c a + c + f a + c a + c a + c . a + c + f a + c+f a+c + f 193,49 401,44 193,49 a + c a + c d + f a + c+ f a + c+ f a + c a + c a + c a + c + f a + c + f a + e 7,813 4,899 1,211 7,813 d + f d + f a + c 4,899 a + c a + c a + c a + c a + c + f a + c a + c + f a + c a + c a + c a + c + f a + c+f a+ c + f 4,899 7,813 4,899 a + c a+ c . d + f a + c + f a + c + f a + c a + c a + c a + c + f a + c + f 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 12 . 12. 88 Official Journal of the European Communities No L 342/17 - Positive Negative Notes Germany Nether ­ lands - Spain United : Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM Fl Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc CN-code Fable Additionalcode  100 kg  0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7158 7159 ' 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7696 7697 7698 7699 7709 7713 7739 7743 7752 7753 a+c+f a+c a+c a+c a + c a+c a+c a+c + f a+c+f a + c + f a + c + f a + c + f a + c + f 175,10 179,48 265,00 271,63 308,48 316,19 -1 306,21 -1 338,87 15,57 15,96 587,59 602,27 b x coef b x coef b x coef b x coef b 15,57 15,96 17,75 18,19 b x coef b x coef b x coef a+c+ f a + c a+ c a+ c a + c a + c a+c a + c+f a + c + f a + c+f a + c+f a + c+f a + c+f 3,292 3,374 6,708 6,875 7,791 7,986 30,711 31,478 0,394 0,404 13,717 14,060 b x coef b x coef b x coef b x coef b x coef b 0,394 0,404 0,449 0,460 b X coef b x coef b x coef No L 342/ 18 Official Journal of the European Communities 12. 12. 88 Negative PortugalBelgium/ Luxem- bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ Positive 1 CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Il \ I  100 kg t ­ 0405 04-7 7754 274,99 5,816 \ 04-7 7755 281,86 5,961 0406 10 10 04-8 7226   . 04-8 7227 Il 518,66 9,715 04-8 7228 \ 557,32 11,377 04-8 7229 \ 356,58 6,679 04-8 7230 I-I\ 437,55 8,908 l 04-8 7231 162,08 3,036 04-8 7232 I 222,93 4,521 0406 10 90 04-8 7226 /   04-8 7228 \ 557,32 11,377 04-8 7230 437,55 8,908 04-8 7232 \ 222,93 4,521 0406 20 10 Il   0406 20 90 04-9 7233 557,32 11,377 04-9 7234 II 763,29 15,365 0406 30 10 04-10 7235   04-10 7236 II 199,91 4,096 04-10 7237 292,50 6,013 04-10 7238 424,64 8,757 04-10 7239 I 503,58 10,385 0406 30 31 04-10 7235 l   l 04-10 7236 II 199,91 4,096 04-10 7237 \ 292,50 6,013 04-10 7238 I 424,64 8,757 0406 30 39 04-10 7235 II   04-10 7236 I 199,91 4,096 04-10 7237 I 292,50 6,013 04-10 7238 I 424,64 8,757 04-10 7239 I 503,58 10,385 0406 30 90 \ \ I 503,58 10,385 0406 40 00 04-11 7240 I   04-11 7241 l 523,16 10,805 0406 90 11 04-12 7242 I 437,55 8,908 04-12 7243 I   04-12 7244 l 518,66 9,715 \ 04-12 7245 \ 557,32 11,377 04-12 7246 \ 356,58 6,679 04-12 7247 \ 437,55 8,908 0406 90 13 04-13 7248 l   04-13 7249 \ 437,55 8,908 04-13 7250 \ 651,44 13,323 0406 90 15 04-13 7248 I   04-13 7249 \ 437,55 8,908 04-13 7250 \ 651,44 13,323 12 . 12. 88 Official Journal of the European Communities No L 342/19 Positive Negative Denmark France Greece Ireland CN-code Table Notes Spain Belgium/ Luxem ­ bourg Italy PortugalAdditional code Nether ­ lands F1 - United Kingdom £ Germany DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  437,55 8,908 651,44 13,323 593,40 12,237 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 40 35 0406 90 37 04-13 04-13 04-13 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 7248 7249 7250 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 '7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 518,66 557,32 356,58 437,55 9,715 11,377 6,679 8,908 V No L 342/20 Official Journal of the European Communities 12 . 12 . 88 Positive Negative Germany Spain Denmark Italy France Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 ::: United Kingdom, £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  0406 90 37 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 D4-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7274 7277 7278 7279 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 518,66 557,32 356,58 437,55 518,66 557,32 356,58 437,55 518,66 557,32 356,58 437,55 763,29 518,66 557,32 356,58 437,55 518,66 557,32 356,58 437,55 518,66 557,32 356,58 437,55 518,66 557,32 356,58 437,55 518,66 557,32 356,58 437,55 518,66 9,715 11,377 6,679 8,908 9,715 11,377 6,679 8,908 9,715 11,377 6,679 8,908 15,365 " 9,715 11,377 6,679 8,908 9,715 11,377 6,679 8,908 9,715 11,377 6,679 8,908 9,715 11,377 6,679 8,908 9,715 11,377 6,679 8,908 9,715 12 . 12. 88 Official Journal of the European Communities No L 342/21 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc I \ Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ \ I  100 kg  0406 90 81 04-16 7277 557,32 11,377 04-16 7278 356,58 6,679 04-16 7279 \ 437,55 8,908 0406 90 83 \ \   0406 90 85 04-16 7259 \   04-16 7274 II 518,66 9,715 04-16 7277 557,32 11,377 04-16 7278 II 356,58 6,679 l 04-16 7279 437,55 8,908 0406 90 89 04-15 7253 \  04-15 7254 I   04-15 7255 Il 518,66 9,715 04-15 7256 Il 557,32 11,377 04-15 7257 \ 356,58 6,679 04-15 7258 437,55 8,908 0406 90 91 04-8 7226   04-8 7231 162,08 3,036 04-8 7232 222,93 4,521 0406 90 93 04-8 7226 \  \ 04-8 7231 162,08 3,036 04-8 7232 Il\ 222,93 4,521 0406 90 97 04-8 7226 Il   04-8 7228 \ 557,32 11,377 . 04-8 7230 Il 437,55 8,908 04-8 7232 222,93 4,521 0406 90 99 04-8 7226   04-8 7228 557,32 11,377 \ 04-8 7230 Il 437,55 8,908 04-8 7232 222,93 4,521 2309 10 15 23-14 7553 Il 37,52 0,948 23-14 7554 II 75,03 1,897 23-14 7555 Il 1 112,55 2,845 23-14 7556 Il 140,68 3,556 23-14 7557 Il 157,57 3,983 23-14 7558 II 168,82 4,267 23-14 7559 9,30 0,235 \ 23-14 7569 Il 18,61 0,470 23-14 7573 Il 27,91 0,706 23-14 7574 Il 34,89 0,882 23-14 7577 Il 39,08 0,988 23-14 7578 Il 41,87 1,058 23-14 7579 Il 61,82 1,563 23-14 7580 Il\ 123,64 3,125 23-14 7581 185,46 4,688 23-14 7582 II 231,82 5,860 No L 342/22 Official Journal of the European Communities 12 . 12 . 88 Negative Denmark Italy France Greece Ireland Portugal CN-code Belgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 15 2309 10 19 Positive Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £  100 kg  23-14 7583 259,64 6,563 23-14 7584 Il 278,18 7,032 23-14  7553 37,52 0,948 23-14 7554 Il\ 75,03 1,897 23-14 7555 Il 112,55 2,845 23-14 7556 140,68 3,556 23-14 7557 \ 157,57 3,983 23-14 7558 168,82 4,267 23-14 7559 9,30 0,235 23-14 7569 I 18,61 0,470 23-14 7573 27,91 0,706 23-14 7574 34,89 0,882 23-14 7577 39,08 i 0,988 23-14 7578 \ 41,87 1,058 23-14 7579 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 \ 185,46 4,688 23-14 7582 l 231,82 5,860 23-14 7583 \ 259,64 6,563 23-14 7584 l 278,18 7,032 23-14 7553 \ I 37,52 0,948 23-14 7554 \ 75,03 1,897 23-14 7555 \ 112,55 2,845 23-14 7556 \ 140,68 3,556 23-14 7557 \ 157,57 3,983 23-14 7558 l 168,82 4,267 23-14 7559 I 9,30 0,235 23-14 7569 \ 18,61 0,470 23-14 7573 l 27,91 0,706 23-14 7574 l 34,89 0,882 23-14 7577 \ 39,08 0,988 23-14 7578 l 41,87 1,058 23-14 7579 l 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 185,46 4,688 23-14 7582 \ 231,82 5,860 23-14 7583 \ 259,64 6,563 23-14 7584 278,18 7,032 23-14 7553 37,52 0,948 23-14 7554 75,03 1,897 23-14 7555 112,55 2,845 23-14 7556 140,68 3,556 23-14 7557 157,57 3,983 23-14 7558 168,82 4,267 23-14 7559 9,30 0,235 2309 10 39 2309 10 59 12 . 12 , 88 Official Journal of the European Communities No L 342/23 Negative Denmark Italy France Greece Ireland CN-code Belgium/ Luxem ­ bourg Portugal Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 10 59 2309 10 70 I Positive Table Additionalcode Notes Germany DM Nether- Spain lands F1 Pta United Kingdom £  100 kg  23-14 7569 Il\ 18,61 0,470 23-14 7573 Ill 27,91 0,706 23-14 7574 Il 34,89 0,882 23-14 7577 39,08 0,988 23-14 7578 \ 41,87 1,058 23-14 7579 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 Il 185,46 4,688 23-14 7582 Il 231,82 5,860 23-14 7583 Il 259,64 6,563 23-14 7584 \ 278,18 7,032 23-14 7553 37,52 0,948 23-14 7554 Il 75,03 1,897 23-14 7555 Il 112,55 2,845 23-14 7556 140,68 3,556 23-14 7557 II 157,57 3,983 23-14 7558 \ 168,82 4,267 23-14 7559 9,30 0,235 23-14 7569 18,61 0,470 23-14 7573 27,91 0,706 23-14 7574 34,89 0,882 23-14 7577 39,08 0,988 23-14 7578 41,87 1,058 23-14 7579 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 II 185,46 4,688 23-14 7582 I 231,82 5,860 23-14 7583 I 259,64 6,563 23-14 7584 l 278,18 7,032 23-14 7553 l 37,52 0,948 23-14 7554 \ 75,03 1,897 23-14 7555 I 112,55 2,845 23-14 7556 \ 140,68 3,556 23-14 7557 l 157,57 * 3,983 23-14 7558 I 168,82 4,267 23-14 7559 \ 9,30 0,235 23-14 7569 I 18,61 0,470 23-14 7573 I 27,91 0,706 23-14 ¢ 7574 \ 34,89 0,882 23-14 7577 39,08 0,988 23-14 7578 I 41,87 .1,058 23-14 7579 \ 61,82 1,563 23-14 7580 \ 123,64 3,125 23-14 7581 I 185,46 4,688 23-14 7582 \ 231,82 5,860 2309 90 35 No L 342/24 Official Journal of the European Communities 12 . 12 . 88 Negative Portugal CN-code Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 2309 90 35 2309 90 39 \ Positive Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ || \  100 kg  23-14 7583 259,64 6,563 23-14 7584 278,18 7,032 23-14 7553 37,52 0,948 23-14 7554 75,03 1,897 23-14 7555 112,55 2,845 23-14 7556 \ 140,68 : 3,556 23-14 7557 k 157,57 3,983 23-14 7558 168,82 4,267 23-14 7559 l 9,30 0,235 23-14 7569 l 18,61 0,470 23-14 7573 \ \ 27,91 0,706 23-14 7574 I 34,89 0,882 23-14 7577 39,08 0,988 23-14 7578 I ' 41,87 1,058 23-14 7579 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 185,46 4,688 23-14 7582 l I 231,82 5,860 23-14 7583 \ 259,64 6,563 23-14 7584 \ 278,18 7,032 23-14 7553 \ 37,52 0,948 23-14 7554 \ I 75,03 1,897 23-14 7555 l 112,55 2,845 23-14 7556 l 140,68 3,556 23-14 7557 \ I 157,57 3,983 23-14 7558 \ 168,82 4,267 23-14 7559 I 9,30 0,235 23-14 7569 \ 18,61 0,470 23-14 7573 I 27,91 0,706 23-14 7574 \ I 34,89 0,882 23-14 7577 l 39,08 0,988 23-14 7578 \ \ 41,87 1,058 23-14 7579 \ \ 61,82 1,563 23-14 7580 \ 123,64 3,125 23-14 7581 l 185,46 4,688 23-14 7582 I 231,82 5,860 23-14 7583 l 259,64 6,563 23-14 7584 \ 278,18 7,032 23-14 7553 \ 37,52 0,948 23-14 7554 \ 75,03 1,897 23-14 7555 \ 112,55 2,845 23-14 7556 l I 140,68 3,556 23-14 7557 \ I 157,57 3,983 23-14 7558 \ 168,82 4,267 23-14 7559 \ 9,30 0,235 2309 90 49 2309 90 59 12 . 12 . 88 Official Journal of the European Communities No L 342/25 1 Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \  100 kg  2309 90 59 23-14 7569 Il 18,61 0,470 23-14 7573 27,91 0,706 23-14 7574 Il 34,89 0,882 23-14 7577 39,08 0,988 23-14 7578 \ 41,87 1,058 23-14 7579 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 I 185,46 4,688 23-14 7582 \ 231,82 5,860 \ 23-14 7583 \ 259,64 6,563 23-14 7584 \ 278,18 7,032 2309 90 70 23-14 7553 \ I 37,52 0,948 23-14 7554 \ 75,03 1,897 23-14 7555 \ 112,55 2,845 23-14 7556 \ 140,68 3,556 23-14 7557 \ 157,57 3,983 23-14 7558 \ 168,82 4,267 23-14 7559 \ 9,30 0,235 23-14 7569 18,61 0,470 23-14 7573 27,91 0,706 23-14 7574 I 34,89 0,882 23-14 7577 l 39,08 0,988 23-14 7578 41,87 1,058 23-14 7579 61,82 1,563 23-14 7580 123,64 3,125 23-14 7581 185,46 4,688 23-14 7582 231,82 5,860 23-14 7583 I 259,64 6,563 23-14 7584 \ 278,18 7,032  % milk fat/100 kg product  a b 6,617 7,192 0,153 0,168 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - C 3,566 0,067  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  d 4,014 0,078  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - e 0,324 0,006 ¢ % sucrose/ 100 kg product - f  0,033 No L 342/26 Official Journal of the European Communities 12 . 12 . 88 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case, the actual content by weight of these products and the lactose contentof the addedwhey. 12 . 12 . 88 Official Journal of the European Communities No L 342/27 PART 7 SECTOR SUGAR Monetary compensatory amounts I ll Positive Negative CN-code Table " Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal ||II DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1701 11 10 17-5 17-5 7334 7335 2,748 2,748  100 kg  80,97 80,97 1701 11 90 17-5 17-5 7334 7335 o L 2,7482,748 80,9780,97 1701 12 10 17-5 17-5 7334 7335 C) 2,748 2,748 80,97 80,97 1701 12 90 17-5 17-5 7334 7335 o 2,748 2,748 80,97 80,97 1701 91 00 17-6 7337 o 3,293 104,12 1701 99 10 17-7 7340 ll 3,293 104,12 1701 99 90 17-7 7340 \ 3,293 104,12 1702 30 10 17-7 7340 I I 3,293  100 kg of dry matter  108,44 1702 40 10 17-7 7340 ll 3,293 108,44 1702 60 10 17-7 7340 l l 3,293 108,44 1702 60 90 17-10 7345 o 0,0329  °/o sucrose content and 100 kg net  1,041 17-10 7346 0 0,0329 1,041 17-10 7347 C) I l 0,0329 1,041 1702 90 30 17-7 7340 \ 3,293  100 kg of dry matter  108,44 1702 90 60 17-11 7349 o 0,0329  °/o sucrose content and 100 kg net  1,041 17-11 7350 o 0,0329 1,041 17-11 7351 O 0,0329 1,041 1702 90 71 17-12 7353 C) 0,0329 1,041 1702 90 90 17-10 17-10 17-8 7345 7346 7347 o C) o 0,0329 0,0329 0,0329 1,041 1,041 1,041 2106 90 30 21-5 7419 \ I 3,293  100 kg of dry matter  108,44 2106 90 59 21-6 7423 C) 0,0329 - °/o sucrose content and 100 kg net  1,041 21-6 7424 C) 0,0329 1,041 l 21-6 7425 (3) 0,0329 1,041 No L 342/28 Official Journal of the European Communities 12 . 12 . 88 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151, 30 . 6. 1968, p. 42). O For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . 12 . 12. 88 Official Journal of the European Communities No L 342/29 PART 8 PRODUCTS TOWHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative Denmark Italy France Greece Ireland PortugalBelgium/ Luxem ­ bourg Bfrs/Lfrs Dkr Lit FF Dr £ In Esc  100 kg  li Positive \ CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 0403 10 51 7,032 0403 10 53 IIII  8,042 0403 10 59 li 520,33 11,558 0403 10 91 II Il   0403 10 93 liI. \   0403 10 99 \   0403 90 71 IIII  7,032 0403 90 73 Il \  8,042 0403 90 79 Il Il 520,33 11,558 0403 90 91 Il\\\   0403 90 93 \ Il   0403 90 99 Il \    1517 10 10 Il\   1517 90 10 Il \   1704 10 11 Il\   1704 10 19 \ \   1704 10 91 Il\ I  2,207 1704 10 99 \ I l -  2,207 1704 90 51 17-1 'l \ 1704 90 55 17-4 * I I 1704 90 61 17-4 * \ 1704 90 65 17-4 * l 1704 90 71 17-4 » \ 1704 90 75 17-1 # \ 1704 90 81 17-2 # l 17-2 7632 l  1704 90 99 17-3 * l 17-3 7632 \   1806 20 10 18-1 * 1806 20 30 18-1 * 1806 20 50 18-1 * 1806 20 70 18-1 * 1806 20 90 18-2 * l 1806 31 00 18-1 * \ 1806 32 10 18-4 'l 1806 32 90 18-4 * 1806 90 11 18-4 # 1806 90 19 18-1 * 1806 90 31 18-1 No L 342/30 Official Journal of the European Communities 12 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905.90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 21-1 2,596 7632 * * * * # * * * * » * * 7633 7634 * » * * * * 6585 7585 6586 7586 * 7001 7002 7003 7004 7635 7636 7637 7642 2,443 2,202 3,408 2,756 12 . 12 . 88 Official Journal of the European Communities No L 342/31 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg Positive \ CN-code - Table Additionalcode . Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 2905 4419 2,667 29C)5 44 91 \\  2,026 2905 44 99 li l  3,794 3505 10 10 Il   3505 10 90 Il||   3823 60 11 II \   3823 60 19 I  2,667 3823 60 91 \\Il  2,026 3823 60 99 II Il  3,794  \\ 7001    II 7002 I    II 7003 II    II 7004 III  2,756  7005 \    7006 II\    7007    \ 7008  2,302  \ 7009 \  3,132  Il 7010 II    \ 7011 I    7012  2,136  7013 I  2,728  7015 \    7016 II    \ 7017 \  2,596  \ 7020 I \    \ 7021 \    I 7022 I 2,318  l 7023 l  2,910  \ 7024 \  3,740  l 7025 I    \ 7026 I  2,071  l 7027 \  2,694  \ 7028 I  3,286  l 7029 I  4,116  \ 7030 \    I 7031 I  2,497  l 7032 l -  3,120  \ 7033 \  3,712  l 7035 I '  2,246  7036 I  2,957  I 7037 I  3,580  7040 I  2,953  7041 I  3,664  7042 \  4,287 No L 342/32 Official Journal of the European Communities 12. 12 . 88 Positive Negative CN-code Table Germany Nether ­ lands . Spam United Kingdom PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  Additional code Notes 7043 \ 7044 I 7045 II 7046 I 7047 I 7048 I 7049 I 7050 I 7051 II 7052 7053 | 7055 II 7056 I 7057 II 7060 II 7061 II 7062 II 7063 II 7064 I 7065 II 7066 II 7067 II 7068 II 7069 II 7070 II 7071 II 7072 II 7073 II 7075 II 7076 II 7077 II 7080 II 7081 II 7082 II 7083 II 7084 II 7085 II 7086 II 7087 II 7088 II 7090 II 7091 II 7092 II 7095 II . 7096 Il  4,879   . 5,709   3,329   4,040    4,663    5,255   6,085   3,755   4,466   5,089   5,681   4,215   4,926 -!  5,549   5,274   5,985   6,608   7,200   ' 8,030   5,650   6,361   6,984   7,576   8,406   6,076   6,787   7,410  8,002  6,536 '   7,247   7,870  527,49 10,266  527,49 10,977  527,49 11,600  527,49 12,192  527,49 13,022  527,49 10,642  527,49 11,353 '  527,49 11,976  527,49 12,568  527,49 11,068  527,49 11,779  527,49 12,402  527,49 11,528  527,49 12,239  12 . 12 . 88 Official Journal of the European Communities No L 342/33 Positive Negative Germany Spam PortugalCN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc 100 kg - 2,306 3,136 2,090 2,682 3,512 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 0) (') C) 0) (') c&gt; C) C) o o C) o C) 0) C) /i\ 0) C) o (l) C) (l) C) C) C) C) C) C) o o (J) o C) o o o C) C) o 2,516 3,108 2,353 2,976 2,075 2,698 3,290 4,120 2,451 3,074 3.666 4,496 2,166 2,877 3,500 4,092 2,626 3,337 3,960 3,333 4,044 4.667 5,259 6,089 3,709 4,420 5,043 5,635 6,465 4,135 No L 342/34 Official Journal of the European Communities 12 . 12 . 88 Negative Denmark Italy France Ireland PortugalBelgium/ Luxem ­ bourg Greece DrBfrs/Lfrs Dkr Lit FF £ Irl Esc 100 kg - \ \ Positive \ CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7151 C) 4,846  l 7152 C)  5,469   \ 7153 o  6,061  \ 7155 o  4,595  \ 7156 (l)  5,306  \ 7157 C)  " 5,929  \ 7160 C)  5,654  \ 7161 (l)  6,365  l 7162 o  6,988  l 7163 (')  7,580  \ 7164 (')  8,410  \ 7165 o  6,030  l 7166 o  6,741  7167 o  7,364  7168 o  , 7,956  7169 (') I  8,786  7170 C)  6,456  Il 7171 o  7,167  7172 o  7,790  7173 o  8,382  Il 7175 (')  6,916  7176 C)  7,627  Il 7177 o  8,250  Il 7180 (l) 543,75 10,646  Il 7181 o 543,75 11,357  7182 (') 543,75 11,980  l 7183 o 543,75 12,572  Il 7185 O 543,75 11,022  7186 O 543,75 11,733 .  7187 o 543,75 12,356  Il 7188 C) \ 543,75 12,948  Il 7190 o 543,75 11,448  l 7191 543,75 12,159  \ 7192 o I 543,75 12,782  Il 7195 o ' 543,75 11,908  7196 \ 543,75 12,619  Il 7200 o    7201 o \  2,319  Il 7202 o  2,942  7203 (')  3,534 '  Il 7204 ( l)  4,364  Il 7205 C)    7206 (') \  2,695  7207 (4)  3,318  Il 7208 (') I  3,910 2 . 12 . 88 Official Journal of the European Communities No L 342/35 Positive Negative Germany Spam PortugalCN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 C) C) O C) 0) (') O 0) C) o C) o o o o (') C) o o C) C) C) C) o C) C) o (') C) (') C) C) C) C) C) (') C) (l) C) (l) C) C) o (') ( l) 4,740 2,410 3,121 3,744 4,336 2,870 3,581 4,204 3,330 4,041 6,671 7,382 8,005 8,597 9,427 7,047 7,758 8,381 8,973 9,803 7,473 8,184 8,807 9,399 7,933 8,644 8,393 2,574 3,285 3,908 4,500 5,330 2,950 3,661 4,284 4,876 5,706 3,376 4,087 4,710 5,302 3,836 4,547 5,170 4,296 No L 342/36 Official Journal of the European Communities 12 . 12 . 88 Positive Negative Germany Spain Denmark Italy France Greece Ireland Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl EscDM Put 100 kg  7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 /i\ O O C) C) C) o o o O (') &lt; l) C) o (') 0 o 0 o O C) o (l) o o o o (i) o o o o (l) o C) C) C) o (J) (l) C) C) C) 5,007 6,793 ­ 7,504 8,127 8.719 9,549 7,169 7,880 8,503 9,095 9,925 7,595 8,306 8,929 9,521 8,055 8,766 8,515 3,458 4,169 4,792 5,384 6,214 3,834 4,545 5,168 5,760 6,590 4,260 4,971 5,594 6,186 4.720 5,431 6,054 5,180 5,891 6,904 7,615 8,238 8,830 9,660 7,280 7,991 8,614 12. 12. 88 Official Journal of the European Communities No L 342/37 Negative PortugalBelgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc  100 kg  I Positive CN-code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ 7468 o 9,206  7470 o .  7,706  li 7471  8,417  7472 C)  9,040  \\ 7475 \  8,166  7476 o  8,877  li 7500 0 \  5,067  |1 7501  5,778  Il 7502 C)  6,401  Il 7503 - o  6,993  li 7504 C)  7,823  Il 7505 C) \  5,443  7506 C)  6,154  - Il 7507  6,777  7508 0  7,369  7509  8,199  7510 (')  5,869  - 7511 0  6,580  - 7512 0) \  7,203  7513 C)  7,795  7515 C)  6,329  Il 7516 o  7,040  7517 C)  7,663  7520 0) .  6,789  7521 0  7,500  7560 (l)  7,106  l 7561 o '  7,817  l 7562 o  8,440  7563 0)  9,032  \ 7564 C)  9,862  \ 7565 o  7,482  7566 o  8,193  I 7567 C)  8,816  7568 C)  9,408  I 7570 o  7,908  \ 7571 o  8,619  l 7572 C)  9,242  l 7575 o  8,368  \ 7576 o  9,079  l 7600 0)  7,020  l 7601 C)  7,731  l 7602 C)  8,354  7603 C)  8,946   7604 C)  9,776  7605 o  7,396 No L 342/38 Official Journal of the European Communities 12 . 12 . 88 Positive Negative Denmark France Greece Ireland CN-code Table Additionalcode Notes Germany Spain Belgium/ Luxem ­ bourg Italy PortugalNether ­ lands F1 United Kingdom £DM Pta Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 100 kg  7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 8,107 8,730 9,322 10,152 7,822 8,533 9,156 9,748 8,282 8,993 9,616 8,742 9,453 7,852 8,563 9,186 9,778 10,608 8,228 8,939 9,562 10,154 8,654 9,365 9,988 9,114 9,825 7,972 8,683 9,306 9,898 8,348 9,059 9,682 10,274 8,774 9,485 10,108 9,234 9,945 10,250 10,961 11,584 10,626 11,337 C) O C) C) O C) C) o C) C) O C) C) C) C) C) o C) ( l) /1\ 0) o o o C) C) C) C) 0) o (') C) C) C) C) o C) (') C) C) C) o 12 . 12. 88 Official Journal of the European Communities No L 342/39 Positive Negative Germany Spain Denmark Italy Greece Ireland PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ France FFDM Pta Bfrs/Lfrs Dkr Lit Dr £ Irl Esc  100 kg  7747 o __ . 11,960  7750  11,052  7751 C)  11,763 ,  7760 O 536,62 12,527  7761 536,62 13,238  7762 536,62 13,861  7765 O 536,62 12,903  7766 (') 536,62 13,614  7770 /1\ 536,62 13,329  7771 C) 536,62 14,040  7780 (') 634,19 14,805  7781 C) 634,19 15,516  7785 0 634,19 15,181  7786 o 634,19 15,892  7800 .    7801  2,433  7810 751,50 14,626  7811 751,50 15,337  7812 751,50 15,960  7815 l 751,50 15,002  7816 751,50 15,713  7817 l 751,50 16,336  7820  2,706  7821  3,417  7830 l 751,50 15,428  7831 I 751,50 16,139  7840 I  4,675  7841 l  5,386  7860 I  6,996  7861 I  7,707  7900 o  2,102  7901 C)  2,813  7910 C) 767,76 15,006  7911 C) 767,76 15,717  7912 C) 767,76 16,340  7915 o 767,76 15,382  7916 /i\ 767,76 16,093  7917 (l) 767,76 16,716  7920 C)  3,086  7921 C)  3,797  7930 C) 767,76 15,808  7931 O 767,76 16,519  7940 0)  5,055  7941 C)  5,766  7960 C)  7,376  No L 342/40 Official Journal of the European Communities 12 . 12 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc \ \  100 kg   7961 o I  .. 8,087  Amounts to be deducted \ 51xx  \ 52xx \  l 53xx l  l 54xx \  \ 55xx  56xx \  I 570x \  571x \  I 572x  l 573x l  \ 574x \  II 575x I  \ 576x \  II 577x \  578x  59xx 8,14 0,190  17,20 0,402  27,52 0,643  36,98 0,864  54,18 1,266  80,51 1,881  123,37 2,882  123,37 2,882  170,87 3,991  170,87 3,991  219,69 5,132  219,69 5,132  268,51 6,272  268,51 6,272  317,33 7,413  8,14 0,190  Amounts to be deducted 6,88 0,161  14,54 0,340  ¢ 23,26 0,543  31,26 0,730  45,80 1,070  68,06 1,590  104,30 " 2,436  104,30 2,436  144,45 3,374  144,45 3,374  185,73 4,338  185,73 4,338  227,00 5,303  227,00 5,303  268,27 6,267  6,88 0,161 ¢  _ I 61xx  \ 62xx I  l 63xx \  l 64xx \  I 65xx66xx  l 670x I  l 671x \  l 672x \  l 673x  l 674x l  675x \  676x  677x  678x  II 69xx / 12 . 12 . 88 Official Journal of the European Communities No L 342/41 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for for ­ mula A and formula C products, by the amount indicated in ad ­ ditional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in ex ­ cess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product - of .. lactose is declared, and/or galactose is found to he present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in the Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (hereafter) (in OJ No L 167 of 1 . 7 . 1988 , p. 47) without prejudice to any later modification of the TARIC. N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100% purity; factor for conversion of glucose to starch : 0,9). No L 342/42 Official Journal of the European Communities 12 . 12 . 88 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts l |1 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 20-4 7385 I  100 kg  2007 99 10 20-5 7387 I  2007 99 31 20-5 7387  2007 99 33 20-5 7387  2007 99 35 20-5 7387 I  2007 99 39 20-5 7387 I  12 . 12 . 88 Official Journal of the European Communities No L 342/43 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc  100 kg  1509 10 10 1509 10 90 1509 90 00 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 No L 342/44 Official Journal of the European Communities 12 . 12 . 88 ANNEX II Monetary coefficients Products \ Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals :  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector  V 1,071 1,010 1,087 1,087 1,036 1,071 1,08.7 1,071 1,087   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,375 1,375 1,225 1,216 1,216 1,298 1,181 1,375 1,216 1,375 1,216 1,216 1,131 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036 0,988 0,988 0,988 0,988 1,010 1,010 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 66,8035 55,2545 Dkr 0,517655 12,3545 10,2187 DM 0,135710 3,23888 2,67895 FF 0,455152 10,8628 8,98483 F1 0,152910 3,64939 3,01849 £ Irl 0,0506579 1,20901  £ 0,0419002  0,827120 Lit  2 386,62 1 974,02 Dr 11,1816 266,863 220,728 Esc 11,1556 266,243 220,215 Pta 8,78587 209,686 173,435 12 . 12 . 88 Official Journal of the European Communities No L 342/45 ANNEX IV Adjustments to be made pursuant to Article 7 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amounts fixed in advance in the case of the following countries, from 12 December 1988 until the date set out below, shall be multiplied by the following coefficients : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Beef and veal Cereals Olive oil sector Milk, and milk products Eggs and poultry and albumins Pigmeat Sugar 0,662241 0 0,579867 0,415664 0 0,662241 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Italy Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,630029 0,540022 0 0,540022 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 France Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar Wine 0,579708 0,579708 0 0,579708 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 Ireland Beef and veal Cereals Milk and milk products Eggs and poultry and albumins Pigmeat Sugar 0,592065 0,579991 0 0,483423 0,592065 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 1 January 1989 \